Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 18, 2021

The Court of Appeals hereby passes the following order:

A22A0560. DENNIS A. BROWN v. AMY McCRORY BROWN.

      Dennis A. Brown and Amy McCrory Brown were divorced in 2013. The final
order and decree of divorce incorporated a settlement agreement and a separate
“Terms of Sale Agreement” addressing the disposition of the marital residence. Amy
subsequently filed a motion for contempt, alleging that Dennis had violated the Terms
of Sale Agreement when he refused to allow her to exercise her right to purchase the
property. In September, 2021, the trial court entered an order holding Dennis in
contempt and requiring him to sell Amy his interest in the marital residence under the
terms of the parties’ agreement. Dennis filed this direct appeal from that order. We,
however, lack jurisdiction.
      In his notice of appeal, Dennis asserts he has the right to a direct appeal under
OCGA § 5-6-34 (a) (2). Appeals from orders in domestic relations cases, however,
including orders holding or declining to hold persons in contempt, must be pursued
by discretionary application. See OCGA § 5-6-35 (a) (2); Russo v. Manning, 252 Ga.
155, 155 (312 SE2d 319) (1984). And “[f]ailure to follow the discretionary
procedures when required deprives this court of jurisdiction.” In the Interest of C. M.
L., 260 Ga. App. 502, 503 (1) (580 SE2d 276) (2003). Dennis Brown’s failure to
follow the discretionary appeal procedure, therefore, deprives us of jurisdiction over
this direct appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/18/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.